DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,214,035 (15/615,019), herein patent’035 in view Volkmann (US 3,651,563 A) [IDS dated 06/06/2017].  
The limitations of Instant Claim 23 are met by claim 1 of patent’035 except for the annular/face of the sleeve having locking wedges which prevent the sleeve from moving relative to the reinforced plastic skin.
Volkmann teaches a method of attaching a fastener to an outer skin of a sandwich panel in which the fastener is a length which is less than the entire thickness of the sandwich panel such that the first opening is terminated so as to leave the second plastic skin impervious [Abstract, Fig. 2].  The fastener sleeve/shell comprises a head with a flange face to which the skin is sandwiched between along with the bulging outward serrated/knurled portion (i.e., locking wedges) which engages the underside of the skin [Col 3 lines 16-35, Figs. 4-5].  Volkmann teaches such an arrangement provided both primary and secondary anchoring and the insert does not require a potting material or passing through both skins of the panel [Col 66-71].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used a sleeve with the annular shape and the serrated/knurled portion (i.e., locking wedges) which engages the underside of the skin of Volkmann as the sleeve of the patent’035.  One would have been motivated to do so as such an arrangement provides improved anchoring in both primary and secondary anchoring and the insert does not require a potting material or passing through both skins of the panel.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Shackelford (US 4,717,612 A) [IDS dated 06/06/2017] in view of Fell (US 5,316,604 A) [IDS dated 06/06/2017], Edwards (US 2007/0256379) [ID dated 05/07/2018], Volkmann (US 3,651,563 A) [IDS dated 06/06/2017] and Metz (US 2008/0086965 A1).

In regards to claim 23, Shackelford teaches a honeycomb panel with a thread locking type fastener [Abstract, Col 1 lines 5-7].  The panel comprises an upper plate/skin (21) and a lower plate/skin (22) interconnected by a honeycomb structure (23) [Col 2 lines 30-34, Fig. 4D].  The honeycomb comprises hollow cells having a hexagonal cross sections shape disposed about axes oriented perpendicular to the skins [Col 2 lines 30-36].  The fastener comprises a sleeve with an upper flat head (12) that is annular in shape that engages the outer surface of the first plate [Col 2 lines 6- 14, Fig. 1].     The sleeve further comprises vertical serrations or slits which are bulged out and outwardly expanded (35) so as to engage and seat uniform and fit tightly locking wedges)  firmly sandwich the top plate and prevent movement relative to the first plate [Col 2 lines 48-64].  A threaded bolt is received within the sleeve [Col 3 lines 3-5, Fig. 3].  
Shackelford does not teach the panel is a marine deck, honeycomb core is plastic, the first plate/skin is reinforced plastic and the second skin is plastic, the skins are bonded to the core nor that the fastener hole extends partially through the first reinforced plastic skin and at least partially extends through the core but not through the second plastic skin.
Fell teaches a thermoplastic sandwich structure comprising a thermoplastic honeycomb core bonded to face sheets [Abstract].
Fell expressly teaches that the thermoplastic honeycomb core is bonded to the face sheets which comprises fiber reinforced thermoplastics [Abstract, Col 1 lines 11-21, Col 4 lines 22-28].  Fell teaches such honeycomb sandwich panels are known for use in the transportation, aerospace and recreation industries [Col 1 lines 23-33]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the thermoplastic honeycomb core and fiber reinforced thermoplastic face sheets/skins or Fell as the honeycomb core and skins/plates of Shackleford.  One would have been motivated to do so at it would be the simple substitution of one known material for honeycomb and skins for another to yield predictable results.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have bonded the skins to the honeycomb core of 
Shackelford modified by Fell teaches the panel is known for use in the transportation, aerospace and recreation industries but does not expressly teach the panel is a marine deck.
Edwards teaches a sandwich panel comprising outer reinforced plastic skins and a cellular foam plastic honeycomb core that are joined by heat and pressure [Abstract, 0004, 0014, 0020, 0029, 003y, Figs. 4 A-C].
Edwards expressly teaches that the sandwich panel has a variety of applications, including a deck plank, a load floor, and even a boat hull [0007].   The use of the panel as a deck plank and a boat hull would suggest to one of ordinary skill in the art that the panel can be used in a marine deck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used the composite panel of Shackelford modified by Fell as a marine deck as suggested by Edwards.  One would have been motivated to do so as it would be the simple substitution of one known honeycomb composite panel for another obtain predicable results.  Additionally, However it has been held according to MPEP 2114 (II):
	"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” 


Volkmann teaches a method of attaching a fastener to an outer skin of a sandwich panel in which the fastener is a length which is less than the entire thickness of the sandwich panel such that the first opening is terminated so as to leave the second plastic skin impervious [Abstract, Fig. 2].  Similar to Shackelford, the fastener sleeve/shell comprising a head with a flange face to which the skin is sandwich between along with the bulging outward serrated/knurled portion (i.e., locking wedges)  which engages the underside of the skin [Col 3 lines 16-35, Figs. 4-5].  Volkmann teaches such an arrangement provided both primary and secondary anchoring and the insert does not require a potting material or passing through both skins of the panel [Col 66-71].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have to have used the fastener component of Shackelford within a sandwich panel in which the fastener only extends through the first skin and does not penetrate the second skin, as taught by Volkmann.  One would have been motivated to do so based on the application of the fastening element as well as the application of the panel such as applications in which the second skin must remain intact.  As both Volkmann and Shackelford teach similar anchor mechanisms, i.e., the flange head and knurled/serrated bulging portion that engages the top skin of the sleeve, the use of the fastener of Shackelford in which the fastener only extends 
	Modified Shackelford does not teach that the outer surface pf the first reinforced plastic skin includes embossments.
Metz teaches a composite structural panel comprising two outer layers in a substantially facing relationship to each other a reinforcing core that is bonded to the outer layers [Abstract, 0008, Figs. 1-2].  Metz teaches the panel is for flooring [0002].
Metz expressly teaches that the outer surface of the outer layer/sheet is embossed with a pattern for either aesthetic or practical purposes.  For example, when used in flooring the surface may be embossed with a non-slip checker pattern [0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the embossed the surface of the first reinforced skin/sheet of modified Shackelford as taught by Metz.  One would have been motivated to do so based on either to improve the aesthetics of the surface or practical purposes such as a non-slip pattern.   

Response to Arguments
Regarding priority, as set forth in the action dated 1/21/2020.  The current application is a CIP of 13/479,974 and 13/762,879.  Thus, it is unclear why 13/762,921 is being mentioned as there is no continuity in this application to 13/762,921.  Further, 13/762,921 is not mentioned in the Priority section of the Office Action dated 01/21/2020.  There are no mentions of embossing the surfaces in 13/479,974 or 
Applicant further argues the newly added limitation of the embossments is not taught in the prior rejection.  However, in the current rejection Metz is included to teach the embossments.  Thus, the rejections stand as set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELIZABETH COLLISTER/Examiner, Art Unit 1784